                        LANDMAN CORSI BALLAINE & FORD P.C.
                                       A NEW YORK PROFESSIONAL CORPORATION

                                               ATTORNEYS AT LAW
                                                                                           One
                                                                                           One Gateway   Center
                                                                                                Gateway Center
ANGELICA CANCEL
ANGELICA CANCEL                                  120 BROADWAY                              4th Floor
                                                                                           4th Floor
                                                                                           Newark, NJ
                                                                                                    NJ 07102
ASSOCIATE
ASSOCIATE                                          13TH FLOOR                              Newark,
                                                                                                      3/18/20
                                                                                                        07102
                                                                                           Tel: (973)
                                                                                           Tel: (973) 623-2700
                                                                                                      623-2700
TEL: (212) 238-4800
TEL: (212) 238-4800                        NEW YORK,
                                           NEW YORK, NEW
                                                     NEW YORK 10271
EMAIL:
EMAIL: acancel@lcbf.com
        acancel@lcbf.com                       TELEPHONE (212)
                                               TELEPHONE (212) 238-4800
                                                               238-4800                    One  Penn Center
                                                                                           One Penn   Center
                                               FACSIMILE (212) 238-4848
                                                               238-4848                    1617  JFK Boulevard,
                                                                                           1617 JFK   Boulevard, Suite
                                                                                                                 Suite 955
                                                                                                                       955
                                                                                           Philadelphia, PA 19103
                                                                                           Philadelphia, PA  19103
                                                   www.lcbf.com                            Tel: (215)
                                                                                           Tel: (215) 561-8540
                                                                                                      561-8540




                                               March 17,
                                               March 17, 2020
                                                         2020
                                                       Application GRANTED. SO ORDERED.
    Via ECF
    Via ECF
    Honorable Barbara
    Honorable  Barbara C.
                       C. Moses
                          Moses
    United States
    United        Magistrate Judge
           States Magistrate Judge
    United States Courthouse
    United States Courthouse                           _________________________________
    500 Pearl Street
    500 Pearl Street                                   Barbara Moses, U.S.M.J.
    New York,
    New  York, New
               New York
                     York 10007
                          10007                        March 18, 2020

                           Re:
                           Re:     Kareem Rowe
                                   Kareem Rowe v.v. The
                                                    The City of New
                                                        City of New York, et al.
                                                                    York, et al.
                                   Index No.: 19-cv-03764
                                   Index No.: 19-cv-03764 (LAK)
                                                          (LAK)

    Dear Magistrate
    Dear Magistrate Judge Moses:
                    Judge Moses:

            We represent
            We   represent defendant
                           defendant National
                                       National Railroad
                                                Railroad Passenger
                                                          Passenger Corporation
                                                                     Corporation ("Amtrak")
                                                                                   (“Amtrak”) in
                                                                                               in this
                                                                                                  this
    matter. II write
    matter.    write to
                     to respectfully inform the
                        respectfully inform  the Court
                                                 Court that
                                                       that this
                                                            this matter
                                                                 matter settled
                                                                        settled on
                                                                                on March
                                                                                   March 16,
                                                                                          16, 2020.
                                                                                              2020. AA
    stipulation of discontinuance   will be promptly  filed with the Court  upon  execution of
    stipulation of discontinuance will be promptly filed with the Court upon execution of the  the
    settlement documents.
    settlement  documents.

           Accordingly, both
           Accordingly,  both parties
                               parties join
                                       join to
                                            to respectfully
                                               respectfully request
                                                            request that
                                                                    that the
                                                                         the conference
                                                                             conference scheduled
                                                                                           scheduled for
                                                                                                     for
    March 24,
    March  24, 2020,
               2020, be
                     be canceled  or adjourned
                        canceled or   adjourned until
                                                 until such
                                                       such time
                                                            time to
                                                                 to allow
                                                                    allow for
                                                                           for aa stipulation
                                                                                  stipulation of
                                                                                              of
    discontinuance to
    discontinuance to be
                      be filed
                         filed with
                               with the
                                     the Court.
                                         Court.

                                                                Respectfully submitted,
                                                                Respectfully submitted,

                                                                          /s/
                                                                          /s/

                                                                Angelica A.
                                                                Angelica A. Cancel
                                                                            Cancel
    cc:
    cc:     Nicholas Bagley,
            Nicholas Bagley, Esq.
                             Esq.
            Ronald E.
            Ronald E. Joseph,
                      Joseph, Esq.
                              Esq.




    4851-0733-6119v.1
    4851-0733-6119v.1
